Citation Nr: 1125866	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-07 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board at the RO in April 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At her hearing, the Veteran testified that she was receiving ongoing treatment, including for the claimed disabilities, from a private physician, Dr. F., and at the VA Medical Center (VAMC) in Pensacola, Florida.  The latest VA treatment records contained in the claims file are dated in 2004.  The latest records of private treatment are dated in October 2008.  Because the Veteran has identified those sources of treatment as relevant to the claims on appeal, records of that treatment must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A (b) (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health-care providers who have evaluated or treated her for a low back disorder and for a left shoulder disorder since her separation from service, including any VA facility and Dr. F.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular from the VAMC in Pensacola, Florida.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After the above development has been completed, the Veteran's claims for service connection for a low back disorder and for a left shoulder disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


